 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSHUA MARTINEZ,                           Case No. 5:16-cv-02612-JLS (GJS)
12                   Petitioner
                                                  ORDER ACCEPTING FINDINGS
13            v.                                  AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
14    WARREN L. MONTGOMERY,                       JUDGE
      Warden,
15
                     Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition, all pleadings and other documents filed in this action, and the Report and
19   Recommendation of United States Magistrate Judge [Dkt. 18, “Report”]. The time
20   for filing Objections to the Report has passed, and no Objections have been received
21   by the Court.
22         Having completed its review, the Court accepts the findings and
23   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
24   the Petition is DENIED; and (2) Judgment shall be entered dismissing this action
25   with prejudice.
26
27   DATE: 02/21/2020                       __________________________________
                                            JOSEPHINE L. STATON
28                                          UNITED STATES DISTRICT JUDGE
